Citation Nr: 1431359	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU) from March 12, 2007 through October 20, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  
This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  In September 2011, the Board denied entitlement to an initial rating higher than 10 percent for right knee laxity for the period from March 12, 2007 to April 4, 2011, granted a 30 percent rating for right knee laxity for the period beginning April 5, 2011, and determined that a timely Notice of Disagreement to the September 2001 RO rating decision that denied service connection for left knee arthritis had not been received; this Board action also remanded the issues of entitlement to service connection for right knee arthritis, whether new and material evidence had been received to reopen a claim for service connection for left knee arthritis, and entitlement to TDIU to the RO for additional action.

An August 2013 rating decision granted entitlement to service connection for the following disabilities: herniated discs of the lumbar spine with spinal stenosis, 60 percent disabling effective October 21, 2011; right lower extremity radiculopathy of the sciatic nerve, 60 percent disabling effective October 21, 2011; right hip, limitation of flexion of the thigh, 40 percent disabling effective October 21, 2011; right hip limitation of flexion, 30 percent disabling effective October 21, 2011; right hip impairment of the thigh, 20 percent disabling effective October 21, 2011; left knee arthritis, 10 percent disabling effective March 12, 2007; limitation of extension with severe degeneration of the right hip, 10 percent disabling effective October 21, 2011; and right knee arthritis, 0 percent disabling effective March 12, 2007.  The Veteran's combined rating was 20 percent from March 12, 2007; 40 percent from April 5, 2011; and 100 percent from October 21, 2011.  Based on the above actions, the issue currently on appeal is as noted on the title page.

The issue on appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2013).

From March 12, 2007 to April 5, 2011, the Veteran was service connected for right knee laxity, secondary to medial meniscus tear, 10 percent disabling; left knee arthritis, 10 percent disabling; and right knee arthritis, associated with right knee laxity, zero percent disabling.  His combined rating from March 12, 2007 to April 5, 2011 was 20 percent, with a bilateral factor of 1.9 percent for Diagnostic Codes 5257 and 5261.  His combined rating from April 5, 2011 to October 20, 2011 was 40 percent, with a bilateral factor of 3.7 percent for Diagnostic Codes 5251, 5252, 5253, 5257, 5260, 5261, and 8520.    

Because he did not have a single disability rated at least 60 percent disabling and did not have a combined rating of 70 percent prior to October 21, 2011, the Veteran did not meet the schedular criteria for a total disability rating based on individual unemployability pursuant to 38 C.F.R. § 4.16(a), which means that a total rating could be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).
It was noted on VA evaluation in February 2008 that the Veteran used a wheelchair and a walker and that he had right knee disability and extensive left knee injury.  According to an April 2008 VA treatment report, the Veteran was unable to ambulate due to knee pain.  It was concluded by a VA examiner on evaluation on April 5, 2011 that severe degeneration and instability of the right knee did not allow the Veteran to ambulate without a walker or wheelchair and that he was not able to work with such a condition and resultant discomfort.  Consequently, the issue of entitlement to TDIU based on the provisions of 38 C.F.R. § 4.16(b) from March 12, 2007 through October 20, 2011 has been reasonably raised by the record but has not been considered by the appropriate VA official.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Therefore, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for a TDIU from March 12, 2007 through October 20, 2011 to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), to include with consideration of the opinion of the VA health care provider in April 2011.  

2.  Readjudicate the issue of entitlement to TDIU from March 12, 2007 through October 20, 2011.  If the issue on appeal remains adverse to the Veteran, the Veteran and his representative will be provided a Supplemental Statement of the Case, which will include a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

